      Case 1:19-cr-00196-LGS Document 51 Filed 08/21/20 Page 1 of 1




                                Application Granted Defendant Willette's sentencing hearings in
August 18, 2020                 19 Cr. 196 (LGS) and 16 Cr. 790 (LGS) are adjourned to October 20,
                                2020 at 11:00 a.m. Defendant's pre-sentencing submission shall be
VIA ECF                         filed on or before September 28, 2020. The Government's pre-
The Honorable Lorna Schofield sentencing submission, if any, shall be filed by October 1, 2020. No
United States District Judge    further extensions will be granted absent extraordinary circumstances.
                                The Clerk of the Court is directed to terminate the letter motion in
Southern District of New York
                                19 Cr. 196 at docket number 50 and to docket this order in both of the
40 Foley Square
                                above referenced cases.
New York, New York 10007        Dated: August 21, 2020
                                New York, New York
Re:    United States v. Dujohn Willette, 19 CR 196

Dear Judge Schofield:

With the consent of the government, I write to seek an adjournment of Mr.
Willette’s sentencing, which currently is scheduled for September 15, 2020.
Under the current schedule, Mr. Willette’s sentencing submission is due this
upcoming Monday. However, due to the press of other work and personal issues,
I am unable to effectively prepare the submission by then. As such, the parties
request a new sentencing date in October and an adjourned submission schedule.

Thank you and I hope you and your chambers are remaining safe and well.

Respectfully submitted,

              /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750


cc:    AUSAs Danielle Sassoon/Benjamin Schrier (via ECF)
